DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, 9-14, 16, 18, and 19 are pending and examined.
Rejections from the previous office action not appearing below are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Written Description
Claims 11-14, 16, 18 and 19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is maintained for the reasons of record set forth in the Official action mailed 2/18/2021. Applicant’s arguments filed 08/18/2021 have been considered but are not deemed persuasive.
Applicant asserts on page 8 of the response in lines 10-16 that the increases in yield seen trans-generationally in the examples of the specification are ‘highly likely to be conserved with epigenetic characteristics’ is not persuasive because there is nothing to distinguish Applicant’s product claims from those in the prior art. The improvement in anyone or many of the 
Applicants’ reliance upon simple comparisons to ‘trait data’ collected from the treated plants and the control plant group is insufficient to meet the standard for written description. In addition, Applicants have not described any plants showing any improved harvest yield index data or any data showing increases in the total weight of the seeds collected from treated plants compared to untreated plants that were also selected for a desired yield trait but not undergoing the light treatment as would be expected in any scientifically valid experiment.

Claim Rejections - 35 USC § 102
Claim(s) 11-14, 16, 18-19 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauben, M. et al. PNAS; 24 November 2009; Vol. 106, no. 47, pp. 20109-20114.
This rejection is maintained for the reasons of record set forth in the Official action mailed 2/18/2021. Applicant’s arguments filed 08/18/2021 have been considered but are not deemed persuasive.
Applicants’ remarks that Hauben does not teach the instantly claimed protocol B is not persuasive because Hauben teaches a modified canola or rapeseed plant having improved inheritable traits (i.e. isogenic lines of Canola having increased yield after “epigenetic selection” for energy use efficiency or EUE compared to a control population wherein all plants were exposed to ambient light), that also demonstrated heritable increases in seed yield for 3 years correlated with respiration rate and epigenetic state (See Abstract lines 14-25, page 20109 right column 1st and 2nd paragraphs, paragraph spanning pages 20110-20111, and seed yield columns in Table 1) and epigenetic inheritance of Hauben states in paragraph spanning pages 20110-20111;
“Low-respiration lines with a high EUE had on average up to 8% higher seed yield than that of the control, while on average the seed yield was reduced by up to 10% in high-respiration lines with a low EUE.  In fields with moderate drought stress, the line with the highest EUE had a 20% higher yield than that of the control, while the seed yield of the line with the highest respiration and lowest EUE dropped by 20%.  With a Pearson correlation of 0.96, EUE and yield were very strongly positively correlated.

	Clearly, the above section quoted from Hauben does teach the structural limitations of the instant product claims 11-14, 16 and 18-19 (see underlined portions) and as stated in the rejection from the previous action (stated above). The improved heritable traits cited in the quotation from Hauben cites increased seed yield 8% higher than control, increased drought tolerance (measured as seed yield) in selected higher EUE canola i.e. rapeseed plants and that this was maintained for 3 years, and thus the reference anticipates claims 11-14, 16 and 18-19.

	Claims 1, 3-4, 6, 9-10 are allowed.
Claims 11-14, 16 and 18-19 remain rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663